Citation Nr: 1631762	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  11-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction.

3. Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1970 to January 1972, including service in the Republic of Vietnam.  He is a recipient of the Combat Infantryman Badge.
 
The current matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. There is no competent evidence that the Veteran has a diagnosis of PTSD.

2. The preponderance of the evidence fails to establish that Veteran's current erectile dysfunction is the result of a disease or injury during his active duty service.

CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The duty to notify has been met.  See July 2010 and September 2010 correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The Veteran was provided a PTSD examination in November 2010, and an opinion was obtained.  The examination and opinion are adequate for adjudication purposes as they are based on a review of the record, a history as provided by the Veteran, and an examination.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

No examination was conducted in connection with the claim for service connection for erectile dysfunction and finds that one is not necessary.  The medical and lay evidence does not indicate that the claimed disability was shown in service.  Additionally, there is no evidence of a nexus to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  A remand for an opinion is not necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Absent rebuttable evidence, service connection for certain chronic diseases, such as psychoses, will be presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations also provide for presumptive service connection for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Review of the Veteran's DD-214 shows that he served in the Republic of Vietnam during the applicable period and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.
The applicable criteria provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Veteran has not been diagnosed with one of the enumerated diseases.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  
The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the Veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

A. PTSD

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-V; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  

The Veteran contends that he has PTSD as a result of his combat experience in service.  The Veteran's DD-214 indicates that he is a recipient of the Combat Infantryman Badge.  Accordingly, combat service, and therefore the in-service stressor, is conceded.

However, the Veteran's service treatment records reveal no treatment for, or diagnosis of, PTSD or any other psychiatric disorder.  His January 1972 discharge examination revealed a clinically normal psychiatric evaluation.  In his accompanying report of medical history, he denied symptoms such as nervous trouble of any sort, depression or excessive worry, and frequent trouble sleeping.

The Veteran's post service treatment records are absent of indication of treatment for a psychological disorder.  Nevertheless, he was afforded a VA examination in November 2010 in connection with his claim.  The examiner noted that the Veteran has no mental health treatment history but that he had a primary care screening in June 2008, scoring a 3 out of 4 on the PTSD screening.  However, the primary care provider indicated that no mental health condition requiring further intervention was necessary, and subsequent screenings were entirely negative.  The examiner took a history from the Veteran and examined him.  During the examination, the Veteran "seemed to deny any significant problems with excessive anxiety, fear, or nervousness."  He reported that the majority of the time he is in an adequate or content mood and denied any chronic depressive symptoms.  The examiner indicated that the Veteran did not describe any severe problems with depressed mood that would constitute any mental health disorder.  The examiner opined that the Veteran does not meet PTSD symptom criteria or the criteria for any mental health disorder.

The Veteran submitted statements indicating that he has flashbacks and dreams about his combat experiences.  He also noted that he does not sleep well at night and has difficulty attending social functions.  In a December 2010 statement, the Veteran's spouse indicated that the Veteran is restless, has nightmares, and "makes noises in his sleep like he is afraid of something".  

Based on a review of the evidence, the Board concludes that service connection for PTSD is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of PTSD during the appeal.  In this case, none of the Veteran's post-service treatment records shows any treatment for, or diagnosis of, PTSD or any other psychiatric disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim); McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of PTSD at any time during the appeal period.

The Board acknowledges the Veteran's, and his spouse's, belief that he has PTSD that is related to his military service.  However, there is no evidence of record showing that either has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of PTSD. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the lay statements as to a diagnosis of a psychiatric disability have no probative value.

In the absence of medical evidence of a diagnosis of the claimed disability, service connection must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Erectile Dysfunction

The Veteran contends that he has erectile dysfunction resulting from his active service.  Alternatively, he associates his erectile dysfunction with PTSD.

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that (1) a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)  (en banc).  
As noted above, service connection is not warranted for PTSD.  Accordingly, the requirements for service connection on a secondary basis have not been met.  Id.  However, the Veteran may still establish service connection based on proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's post-service treatment records include a current diagnosis of erectile dysfunction.  Thus, the requirements for Shedden element (1) have been met. 

The Veteran's service treatment records are absent of complaint or treatment for erectile dysfunction.  Indeed, on his January 1972 separation examination, his genitourinary system was noted to be normal.  

On the Veteran's April 2011 notice of disagreement, he indicated that he has been married for 31 years and is unable to have a sexual relationship with his wife.  On her December 2010 buddy statement, the Veteran's spouse indicated that the Veteran has had erectile dysfunction for their entire marriage.  

Based upon the evidence of record, the Board finds that the Veteran's erectile dysfunction was not manifest during active service and that the preponderance of the evidence fails to establish that it developed as a result of service.  

The Veteran's service in the Republic of Vietnam is established, and therefore his exposure to herbicides is presumed.  However, erectile dysfunction is not a disease for which service connection may be presumed as a result of herbicide exposure.  Further, there is no competent medical evidence specifically associating the Veteran's erectile dysfunction to herbicide exposure or to service generally.  

By the Veteran's, and his spouse's, statements, he has had erectile dysfunction for the duration of their marriage, which began approximately 8 years after service discharge.  The Veteran's VA treatment records first show a diagnosis of erectile dysfunction in September 2008, over 35 years after service discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Consideration has been given to the Veteran's personal assertion that that his erectile dysfunction is related to his active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The specific disability at issue, erectile dysfunction, is not a condition that is readily amenable to probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).   Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for erectile dysfunction is not warranted.  The preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for PTSD is denied.

Service connection for erectile dysfunction is denied.


REMAND

The April 2011 rating decision also denied service connection for hypertension.  Although the issue was not listed on the notice of disagreement received in April 2011, the Veteran's October 2011 VA Form 9 noted his hypertension.  As this was received within a year of the rating decision, it should be treated as a notice of disagreement.  A statement of the case has not yet been issued regarding this claim.  Therefore, this matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case as to the issue of entitlement to service connection for hypertension.  Inform the Veteran and his representative that a substantive appeal must be submitted to perfect an appeal.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


